DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The objection to the specification has been withdrawn by the examiner.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a statistics circuit separate from the first auto-focus circuit and configured to obtain statistical information on the raw image data by processing the raw image data; and a second auto-focus circuit separate from the statistics circuit, the second auto-focus circuit configured to generate a second signal sent to a second image sensor to change a lens position of the second image sensor, the second image sensor having a different focal length than the first image sensor; in combination with other elements of the claim.

Regarding claims 2 - 9, claims 2 - 9 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest receiving, at a statistics circuit separate from the first auto-focus circuit, the raw 

Regarding claims 11 - 16, claims 11 - 16 are allowed as being dependent from allowed independent claim 10.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest a statistics circuit separate from the first auto-focus circuit and configured to obtain statistical information on the raw image data by processing the raw image data; and a second auto-focus circuit separate from the statistics circuit, the second auto focus circuit configured to generate a second signal sent to the second image sensor to change a lens position of the second image sensor; in combination with other elements of the claim.

Regarding claims 18 - 20, claims 18 - 20 are allowed as being dependent from allowed independent claim 17.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/USMAN A KHAN/
Usman Khan
03/10/2021Primary Examiner, Art Unit 2696